Citation Nr: 0315158	
Decision Date: 07/08/03    Archive Date: 07/17/03	

DOCKET NO.  95-41 943	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a respiratory disorder 
as the residual of coronary artery bypass graft surgery based 
on VA treatment during hospitalization from March 12 to 
March 21, 1993.  

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for post-traumatic stress 
disorder (PTSD) based on VA treatment during hospitalization 
from March 12 to March 21, 1993, and during hospitalization 
from April 16 to April 27, 1993.   

3.  Entitlement to an evaluation in excess of 40 percent for 
an incisional hernia at the right upper portion of the 
epigastrium as the residual of coronary artery bypass graft 
surgery.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse 


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to November 
1958.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  

This case was previously before the Board in March 1998 and 
March 1999, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the veteran's claimed 
respiratory disorder.  In that regard, at the time of the 
aforementioned remand in March 1999, it was requested that an 
opinion be offered regarding whether the veteran's current 
respiratory disorder was the result of his March 1993 
coronary artery bypass graft surgery, and, if so, whether 
that disorder was certain to result from or intended to 
result from the March 1993 surgery.  Since the time of the 
Board's 1999 remand, the veteran has been examined on a 
number of occasions.  However, an opinion has yet to be 
offered regarding the etiology of his current respiratory 
disorder.  Such an opinion is necessary prior to a final 
adjudication of the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA has promulgated regulations to implement 
the provisions of this law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) 2002).  The VCAA and implementing 
regulations essentially provide that the VA will assist a 
claimant in obtaining evidence necessary to substantiate his 
claims, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claims.  It also 
includes new notifications provisions.  Pursuant to the VCAA, 
the VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 1983 (2002).  

The Board finds that, despite the fact that this file was in 
the possession of the RO until May 2003, the RO did not 
provide the veteran and his representative with adequate 
notice of the VCAA, or of the information and evidence 
necessary to substantiate his claims.  This lack of notice 
constitutes a violation of the veteran's due process rights.  
Under such circumstances, the case must once again be 
remanded to the RO in order that the veteran and his 
representative may be provided with such notice.  


In light of the aforementioned, the case is REMANDED for the 
following action:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to February 2003, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be afforded 
additional VA examination(s) by 
appropriate specialist(s) in order to 
more accurately determine the 
relationship, if any, between his claimed 
respiratory disorder and the March 1993 
coronary artery bypass graft surgery.  
Following completion of the 
examination(s), the examiner(s) should 
specifically comment as to whether the 
veteran suffers from a chronic 
respiratory disorder which is in any way 
the result of, or related to, his March 
1993 coronary artery bypass graft 
surgery.  The claims folder and separate 
copy of this REMAND must be made 
available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner(s).  

3.  The RO should then review the 
veteran's claims file, and ensure that 
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5103, 5103A (2002), and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.  

4.  The RO should then review the 
veteran's claims for compensation 
benefits pursuant to the provisions of 
38 U.S.C.A. § 1151, as well as his claim 
for an increased evaluation for an 
incisional hernia.  Should the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified.  The purpose of this REMAND is to obtain additional 
development, and to comply with recently-enacted legislation.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



